Citation Nr: 0125124	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  01-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, cervical spine, with traumatic arthritis, status 
post fracture, moderate subluxation and deformity (cervical 
spine disability), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for a neurological 
deficit of the left upper extremity (left upper extremity 
disability), currently evaluated as 30 percent disabling.  

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1958 until May 1961.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's cervical spine disability is currently 
productive of subjective complaints of pain, numbness, and 
repeated muscle spasms of the neck; objective medical 
findings reveal malalignment of the cervical spine, slightly 
worse than before, with marked degenerative and hypertrophic 
changes.  

3.  The veteran's left upper extremity disability (minor 
extremity) is currently productive of subjective complaints 
of a deep aching pain from his left elbow to his fingers, 
constant numbness of the left thumb, frequent numbness of the 
other fingers of his left hand, and an inability to grip most 
objects; objective medical findings reveal slight global 
weakness of the left upper extremity, with no muscle wasting.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to an increased 
evaluation for degenerative disc disease, cervical spine, 
with traumatic arthritis, status post fracture, moderate 
subluxation and deformity, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 1001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, 
including § 4.71a, Diagnostic Code 5285-5293 (2001).

2.  The schedular criteria for entitlement to an increased 
evaluation for neurological deficit of the left upper 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 1001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including 
§ 4.124a, Diagnostic Code 8513 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected cervical spine disability and left upper 
extremity disability have worsened, necessitating higher 
evaluations.  A review of the record reveals that the veteran 
was originally granted service connection for status post 
cervical fracture in an April 1986 rating decision, and 
assigned a 20 percent evaluation.  He was originally granted 
service connection for neurological deficits involving upper 
cervical roots with the left upper extremity in a February 
1990 rating decision, and assigned a 30 percent rating.  
While the veteran did not challenge either initial rating 
assignment, he has sought an increase in rating on multiple 
occasions.  The instant claim for an increased rating was 
initiated in March 2000, culminating in three rating 
decisions.  In the most recent June 2001 rating decision, the 
veteran's cervical spine disability was increased to 50 
percent disabling, and his left neurological deficit was 
continued at 30 percent disabling.  The veteran continued his 
disagreement with those ratings.

As a preliminary matter, the Board notes that while this 
appeal was pending, the Veterans Claims Assistance Act of 
2000 (VCAA) was passed, which enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in a 
February 2001 letter to the veteran.  Thus, the veteran has 
been put on notice as to the new requirements regarding the 
duty to assist.  Moreover, the Board has reviewed the file, 
and finds that the requirements under the VCAA have been met.  
In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, which included copies of the rating actions and a June 
2001 supplemental statement of the case.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the veteran 
was afforded VA examinations in April 2000 and April 2001 in 
connection with his claim.  Additionally, the file contains 
several earlier VA examinations, a letter from Fred M. 
Sandifer III, M.D., of the Greenwood Orthopedic Clinic, and 
correspondence from private physicians Richard S. Kuebler, 
M.D., and John G. Downer, M.D..  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The pertinent medical evidence of record includes a February 
2001 treatment report from private physician Dr. Sandifer.  
Also submitted by the veteran were a June 2000 memorandum 
from Richard S. Kuebler, M.D., and a May 2000 letter from Dr. 
Downer.  Additionally, VA examinations from April 2000 and 
April 2001 are associated with the file.  As the two 
conditions at issue in this appeal are sufficiently 
interrelated, a one complete account of the medical evidence 
will be made at the outset, to be followed by separate 
analyses applying the relevant Diagnostic Codes pertinent to 
each claim.        

Dr. Sandifer's May 2000 treatment report reveals that the 
veteran had presented for treatment at that time, complaining 
of stiffness and pain in his neck.  It was noted that the 
veteran obtained only 20 percent of flexion, extension, 
lateral rotation and bending.  There was an observation of 
pain with movement to either side, and significant 
crepitation audibly and by palpation in the neck.  X-rays 
from the early 1990s were reviewed, showing extensive 
degenerative arthritis, disc space narrowing and osteophyte 
formation at all levels on C-3 to C-7.  Dr. Sandifer offered 
the opinion that the veteran's disease process was 
progressive.

In his June 2000 memorandum addressed to Dr. Downer, Dr. 
Kuebler noted that  
he had examined the veteran and had reviewed his cervical 
spine films from 1992, 1997, and 2000.  Upon examining these 
films, Dr. Kuebler determined that the veteran's disc disease 
at C-4 and C-5 had progressed.  This conclusion was based on 
the fact that the anterior aspect of those intervertebral 
disc spaces had diminished in size.  He noted that the disc 
disease was steadily worsening over time, as judged by each 
more recent set of X-rays.  Dr. Kuebler also noted that the 
veteran had disc disease at C6-7 as well, though less severe 
than at C4-5.  

Dr. Kuebler's June 2000 memorandum further noted that the 
veteran had posterior marginal hypertrophic spurring at C4-5 
and C5-6, but he observed that those spurs did not appear to 
have grown in size since the previous study in 1997.  
Additionally, the veteran's cervical spine films showed a 
reverse curve in the superior cervical spine, consistent with 
muscle spasm.  Finally, the veteran was noted to have 
degenerative joint disease involving the zygopophyseal 
articulations posteriorly at C2-3 and C3-4, which were cited 
as a possible source of pain.     
   
The May 2000 letter from Dr. Downer was accompanied by the 
memorandum from Dr. Kuebler, which in Dr. Downer's opinion 
confirmed that the veteran has a progressive degenerative 
process in his neck.  Dr. Downer noted that the veteran still 
experienced fasciculations, significant atrophy of the 
muscles surrounding the left shoulder girdle with almost 
constant pain in his neck radiating into the shoulder and 
elbow.  He noted that these symptoms hindered the veteran's 
ability to work.  Moreover, he noted that the veteran's neck 
pain had increased in severity over the past 7 to 8 years.  
Dr. Downer described the veteran's neck stiffness and left 
arm weakness as "significant."  

In addition to the reports and letters from the veteran's 
private physicians, the evidence of record also includes two 
recent VA examinations.  The first of these occurred in April 
2000.  At this time the veteran presented with complaints 
regarding his neck and his left upper extremity.  The veteran 
stated that he could not move his neck.  He further reported 
having numbness in his left upper extremity, noting that it 
felt weak at times.  He stated that he was forced to sleep on 
his right side as a result of the numbness.  Objective 
examination revealed marked limitations of motion of the 
veteran's cervical spine.  The veteran had flexion to 20 
degrees and extension to 15 degrees.  Rotation actively to 
both the left and right was 20 degrees.  Passively, rotation 
was 25 degrees to the right and 30 degrees to the left.  Some 
stiffness in the cervical spine muscles was noted, but no 
paraspinal tenderness was observed.   No wasting of the 
shoulder girdle muscles was noted.  X-rays demonstrated 
marked degenerative changes of the cervical spine and old 
fracture odontoid process and C1-2 subluxation.

Neurological findings included marked diminution throughout 
the left side.  Mild weakness of the left upper extremity was 
noted.  Deep tendon reflexes were 2+ and symmetrical in all 
extremities.  There did not appear to be any wasting of the 
muscles in either hand.  The examiner found no evidence of 
loss of coordination or endurance as to the left upper 
extremity or the cervical spine.  However, the veteran was 
noted to have severe limitations in range of motion of 
cervical spine, and mild weakness of the left upper extremity 
in general.

The veteran was next examined by the VA in April 2001.  At 
this examination the veteran presented with complaints of 
limited rotation in his neck.  Upon physical examination, the 
veteran was found to have a range of motion in the cervical 
spine of 20 degrees extension, 30 degrees flexion, 20 right 
lateral rotation and 30 degrees left, and 20 degrees right 
lateral bending, 20 degrees left.  There was no tenderness in 
the cervical area, and axial and jugular compression are 
negative.  X-rays of the cervical spine showed that C2 is 
subluxed anteriorly on C3 by about 2 millimeters.  The 
veteran was also noted to have mild kyphosis of the cervical 
spine extending from C1-C5, with the apex at C3.  The veteran 
had varying degrees of narrowing of the entire cervical disc, 
with large osteophytes at most levels.  The VA examiner noted 
that there had been no significant change in the x-ray 
studies as compared to those of one-year prior.  The veteran 
was diagnosed with status post multiple cervical vertebral 
fractures, mild global weakness, left upper extremity 
secondary to the cervical vertebral fractures.  The veteran 
was further diagnosed with severe degenerative disc disease, 
cervical spine.  The remainder of findings and diagnoses made 
at this VA examination pertained to a right shoulder 
complaint which is not the subject of the present appeal.

I.  Cervical Spine Disability

The veteran's degenerative disc disease, cervical spine, with 
traumatic arthritis, S/P fracture, moderate subluxation and 
deformity (cervical spine disability) is presently rated at 
50 percent disabling pursuant to 38 C.F.R. § 4.71a Diagnostic 
Codes 5285-5293.  Diagnostic Code 5293 provides for a 40 
percent evaluation for severe, recurring attacks of 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation is for application for pronounced attacks, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
Diagnostic Code 5285 provides for a 60 percent evaluation for 
the residuals of vertebral fracture, without cord 
involvement, abnormal mobility requiring neck brace.  In 
other cases, rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of the vertebral body.

In a June 2001 rating decision, the RO applied the above 
criteria and assigned a 40 percent evaluation under 
Diagnostic Code 5293, adding 10 percent for demonstrable 
vertebral deformity as provided under Diagnostic Code 5285.  
Thus, as a result the veteran's cervical spine disability is 
presently rated as 50 percent disabling.  The veteran 
maintains, however, that this evaluation does not adequately 
reflect the degree of his disability.

The Board has thoroughly reviewed the evidence of record as 
previously set forth and finds that the currently assigned 50 
percent rating is proper, but does not show that the veteran 
meets the criteria contemplated for a higher rating.  In 
order to receive a 60 percent evaluation under Diagnostic 
Code 5293, the evidence of record would have to show 
pronounced intervertebral disc syndrome, as demonstrated by 
persistent symptoms consistent with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
While Dr. Downer's June 2000 letter noted the veteran to have 
near-constant neck pain and "significant stiffness," the 
medical evidence does not exhibit the requisite neurological 
findings under Diagnostic Code 5293, for the reasons 
articulated below.

At the April 2000 and April 2001 VA examinations, the 
veteran's neurological condition was described as "mild" 
weakness of the upper extremity and "mild" global weakness.  
Furthermore, the only clinical finding pertaining to muscle 
spasm was the comment in Dr. Kuebler's June 2000 memorandum 
that the veteran's cervical spine films showed a reverse 
curve in the superior cervical spine, which was consistent 
with muscle spasm.  No further evidence of muscle spasm was 
documented in this or any other medical report.  Finally, no 
other neurological findings appropriate to the site of the 
diseased disc were mentioned in any of the clinical evidence 
of record.  In the absence of such evidence, the veteran is 
not entitled to a higher evaluation under Diagnostic Code 
5293.  

Similarly, the Board finds that the evidence does not allow 
for an increase in rating based on the application of 
Diagnostic Code 5285.  The veteran does not have abnormal 
mobility requiring a neck brace, precluding a 60 percent 
rating assignment under Diagnostic Code 5285.  While this 
Diagnostic Code allows for an additional 10 percent rating 
for demonstrable deformity of the vertebral body, the veteran 
has already been awarded an additional 10 percent on this 
basis.  Diagnostic Code 5285 also allows for an increased 
rating on the basis of definite limited motion or muscle 
spasm.  However, Diagnostic Code 5290, which addresses 
limitation of motion of the cervical spine, affords at best a 
30 percent evaluation, and thus could not aid the veteran in 
achieving a higher rating than his present 50 percent 
evaluation.  Finally, as stated previously, the objective 
evidence does not sufficiently establish muscle spasm so as 
to allow for an increase in rating on this basis under 
Diagnostic Code 5285.

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.459; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The Board has duly 
considered the application of an increased rating on the 
basis of pain on movement, but, determines that no increase 
in appropriate in the instant case.  This determination is 
based on the findings of the VA examiner in April 2000 that 
there was no evidence of incoordination or lack of endurance 
as to the veteran's cervical spine or left upper extremity, 
and is further based on the findings enunciated in the 
preceding paragraphs.  The Board again acknowledges the 
observation in Dr. Sandifer's May 2000 treatment report that 
the veteran had pain on motion.  However, as previously 
explained, the Board finds that this pain has been adequately 
contemplated by the present ratings of 50 percent under 
Diagnostic Code 5285-5293 and concludes that the evidence 
does not sufficiently establish additional findings of pain, 
fatigability, incoordination, pain on movement, and weakness 
to warrant an increased rating based on DeLuca 
considerations.  

The Board has also considered whether the veteran is entitled 
to a higher rating under any other related Diagnostic Codes.  
As the medical evidence of record does not establish the 
existence of ankylosis, Diagnostic Code 5287 is inapplicable.  
Moreover, as previously noted, Diagnostic Code 5290 is 
relevant in that it concerns limitation of motion of the 
cervical spine, but this Diagnostic Code does not afford a 
higher rating than the veteran is presently assigned.  No 
other Diagnostic Codes entitle the veteran to an increased 
rating.  
 
II.  Left Upper Extremity Disability

The veteran's neurological deficit of the left upper 
extremity (left upper extremity disability) is presently 
rated at 30 percent, pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  Under this provision, a 30 percent 
evaluation is for application for incomplete moderate 
paralysis of the radicular nerves for the minor upper 
extremity.  A 60 percent evaluation is for application for 
incomplete severe paralysis of the radicular nerves for the 
minor upper extremity.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, note to "Diseases of 
the Peripheral Nerves."

In the present case, while the medical evidence of record 
does not explicitly state that the veteran's left upper 
extremity is his minor extremity, no evidence of record 
indicates otherwise.  Moreover, the veteran's left neurologic 
deficit has consistently been evaluated as relating to the 
minor extremity since the initial grant of service connection 
in February 1990 and he has not contested this.  On this 
basis, the Board is sufficiently satisfied that the extremity 
at issue is the minor extremity. 

The Board has thoroughly reviewed the evidence of record as 
previously set forth and finds that the currently assigned 30 
percent rating is proper, but does not show that the veteran 
meets the criteria contemplated for a higher rating.  In 
order to satisfy the criteria for the next-higher 60 percent 
rating under Diagnostic Code 8513, the evidence would have to 
show incomplete severe paralysis of the minor extremity.  As 
seen from the VA examinations in April 2000 and April 2001, 
the veteran's weakness in the left upper extremity was 
described as "mild," rather than severe.  Moreover, no 
clinical evidence of record indicates otherwise.  There was 
no wasting of shoulder muscles, or muscles in the hands.  At 
the April 2000 VA examination, it was noted that there was no 
loss of coordination or endurance as to the left upper 
extremity.  The Board acknowledges the veteran's subjective 
complaints and numbness and weakness in the left upper 
extremity, as well as his stated difficulty in grasping 
objects with the left arm.  However, these symptoms have 
already been contemplated in the assignment of a 30 percent 
rating under Diagnostic Code 8513, for incomplete moderate 
paralysis of the radicular nerves.     

The Board has also considered whether the veteran is entitled 
to a higher rating under any other related Diagnostic Codes.  
The only potentially related provision in this case is 
Diagnostic Code 8514, concerning paralysis of the 
musculospiral nerve (radial nerve.)  Under this provision, a 
20 percent rating is for application for incomplete moderate 
paralysis of the minor upper extremity and a 40 percent 
rating applies for incomplete severe paralysis of the minor 
upper extremity.  

Symptomatically, paralysis of the radial nerve would involve 
an inability to extend one's hand at the wrist, to extend 
proximal phalanges of fingers, to extend thumb, make lateral 
movement of the wrist, and/or to supinate the hands.  
Additionally, extension and flexion of the elbow would be 
weakened, and there would be serious impairment of hand grip.  
Despite the veteran's subjective complaints of being unable 
to grip objects, the Board does not find that the symptoms 
contemplated under Diagnostic Code 8514 accurately reflect 
the veteran's left neurological deficit.  Instead, the Board 
concludes that the present rating of 30 percent under 
Diagnostic Code 8513 more closely approximates the veteran's 
disability picture.  Moreover, to the extent that Diagnostic 
Code 8514 is relevant, even the most liberal interpretation 
of the medical evidence of record would only allow for a 
finding of incomplete moderate paralysis of the minor 
extremity, for which a 20 percent rating is for application.  
Given that the veteran is presently evaluated at 30 percent 
under Diagnostic Code 8513, it is clear that, even if 
applied, Diagnostic Code 8514 would not result in an 
increased rating on the facts presented.   


III. Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
cervical spine disability and left upper extremity 
disability, and their effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The functional impairment which can be 
attributed to pain or weakness has also been considered, see 
38 C.F.R. §§ 4.40, 4.45; and DeLuca, 8 Vet. App. at 206, 
along with all other pertinent aspects of 38 C.F.R. Parts 3 
and 4.  In conclusion, the current medical evidence, as 
previously discussed, is consistent with a 50 percent 
evaluation for the veteran's cervical spine disability, and a 
30 percent rating for his left upper extremity disability.  
Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of higher 
evaluations.

The Board acknowledges the veteran's comments that his 
disabilities have interfered with his normal activities.  The 
Board further acknowledges Dr. Downer's findings that the 
veteran's pain and numbness affected his ability to work.  
However, according to the April 2000 VA examination report, 
the veteran was working in a factory as a material handler, 
in a position that did not require any heavy lifting, 
pushing, or pulling.  While the veteran's disabilities may 
adversely affect his ability to perform certain tasks, there 
is no evidence in the record that his cervical spine 
disability and left upper extremity disability have adversely 
affected his employability beyond that contemplated in the VA 
Schedule for Rating Disabilities, which is premised on the 
average impairment in earning capacity.  In other words, the 
Board does not find it impracticable to apply the regular 
schedular standards, and finds no basis to warrant 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 50 percent for 
degenerative disc disease, cervical spine, with traumatic 
arthritis, status post fracture, moderate subluxation and 
deformity, is denied.  

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 30 percent for a 
neurological deficit of the left upper extremity, is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

